





Exhibit 10.2
W. R. GRACE & CO. (the "Company")
NONSTATUTORY STOCK OPTION - Festa

The W. R. Grace & Co. 2014 Stock Incentive Plan ("Plan")
Granted To:    ALFRED FESTA    
Date of Grant:    February 22, 2018
Expiration Date:    February 22, 2023    
In accordance with the Plan (a copy of which is attached), you have been granted
an Option to purchase 173,572 shares of Common Stock, as defined in the Plan
("Option"), upon the following terms and conditions:
(1)The purchase price is $67.335
(2)Subject to the other provisions hereof, this Option shall become exercisable
as follows:
57,858 shares on February 22, 2019
57,857 shares on February 21, 2020
57,857 shares on February 22, 2021
Once exercisable, an installment may be exercised at any time, in whole or in
part, until the expiration or termination of this Option.
(3)This Option shall not be treated as an Incentive Stock Option (as such term
is defined in the Plan).
(4)This Option may be exercised only by accessing your account at
www.etrade.com/stockplans. E*Trade Financial can also be reached by phone at
(800) 838-0908 or (650) 599-0125 if calling from outside the United States and
Canada. E*Trade Financial will coordinate the exercise with the Company. The
purchase price shall be paid in cash or, with the permission of the Company
(which may be subject to certain conditions), in shares of Common Stock or in a
combination of cash and such shares (see section 6(a) of the Plan).
(5)Neither this Option nor any right thereunder nor any interest therein may be
assigned or transferred by you, except by will or the laws of descent and
distribution. This Option is exercisable during your lifetime only by you. If
you cease to serve the Company or a Subsidiary (as defined in the Plan), this
Option shall terminate as provided in section 6 of the Plan, subject, however,
to the following:
(a) Notwithstanding the provisions of the Plan, each portion of this Option
shall continue to vest as specified herein (even if your service as an employee
or member of the Grace Board ceases before any applicable vesting date), and you
shall have the full term in the normal course to exercise each portion of this
Option, provided that (1) you do not voluntarily retire from employment with
Grace prior to October 1, 2018, without the consent of the Committee and (2) you
continue to adhere to the restrictive covenants of Annex A (as modified below).
Note that the provision herein shall control to the extent




--------------------------------------------------------------------------------







these provisions are inconsistent with those of the Plan regarding the
consequences of a change in or termination of your employment.
(b)    In the event you should become incapacitated or die and neither you nor
your legal representative(s) or other person(s) is entitled to exercise this
Option to the fullest extent possible on or before its termination, then the
Company shall pay you, your legal representative(s) or such other person(s), as
the case may be, an amount of money equal to the Fair Market Value (as defined
under the Plan) of any shares remaining subject to this Option on the last date
it could have been exercised, less the aggregate purchase price of such shares.
(6)With respect to this Option, if you are an executive officer or any other
employee of the Company who is subject to stock ownership guidelines (“Company
Officers”), then you may elect “Net Settlement” (as defined in the next
sentence) upon the exercise of any portion of this Option (which is otherwise
vested and exercisable). “Net Settlement” means the satisfaction (at the
election of the employee) of the exercise price and tax withholding due in
respect to the exercise of any portion of this Option, by delivering shares of
the Company’s common stock to the Company, which would otherwise be delivered to
the employee upon such exercise.
(7)If you are or become an employee of a Subsidiary, the Company's obligations
hereunder shall be contingent on the Subsidiary's agreement that (a) the Company
may administer this Plan on its behalf and, (b) upon the exercise of this
Option, the Subsidiary will purchase from the Company the shares subject to
exercise at their Fair Market Value on the date of exercise, such shares to be
then transferred by the Subsidiary to you upon your payment of the purchase
price to the Subsidiary. Where appropriate, such approval and agreement of the
Subsidiary shall be indicated by its signature below. The provisions of this
paragraph and the obligations of the Subsidiary so undertaken may be waived by
the Company, in whole or in part, at any time or from time to time.
(8)The grant, vesting, and exercise of this Option shall be subject to your
continued compliance with the restrictive covenants as set forth in Annex A (as
modified in this paragraph). All references in those covenants to your term of
“employment” and the date you are no longer “employed” shall apply to your
service with Grace as an employee as well as your service as a member of the
Grace Board; which means – for avoidance of doubt – that the date you are no
longer “employed”, for purposes of those covenants, shall occur on your last
date of employment or the last date of your service as a member of the Grace
Board whichever occurs later. Annex A (as modified herein) is incorporated by
reference herein.
(9)The Plan is hereby incorporated by reference (subject to the modification of
the provisions of the Plan specified herein). Terms defined in the Plan shall
have the same meaning herein. This Option is granted subject to the Plan (as
modified herein) and shall be construed in conformity with the Plan (as modified
herein).
W. R. GRACE & CO.
                


            
By: /s Elizabeth Brown












--------------------------------------------------------------------------------







This document constitutes part of a
prospectus covering securities that have
been registered under the Securities Act of 1933.




--------------------------------------------------------------------------------




Annex A






Restrictive Covenants-Option Grants




1.
Noncompetition.



(a) For a period of 24 months after you are no longer employed (for any reason
whatsoever) by the Company, you will not, without the prior written consent of
an authorized officer of the Company, (a) directly or indirectly engage in or
(b) assist or have any active interest in (whether as a proprietor, partner,
stockholder, officer, director or any type of principal whatsoever (provided
that ownership of not more than 2% of the outstanding stock of a corporation
traded on a national securities exchange shall not of itself be viewed as
assisting or having an active interest), or (c) enter the employment of or act
as an agent, broker or distributor for or adviser or consultant to any person,
firm, corporation or business entity that is (or is about to become) directly or
indirectly engaged in the development, manufacture or sale of any product that
competes with or is similar to any product manufactured, sold or under
development by the Company at any time while you are employed by the Company, in
any area of the world in which such product is, at the time you cease to be
employed, manufactured or sold by the company; provided that this restriction
shall apply only with respect to the products with whose development,
manufacture, or sale you were concerned or connected in any way during the
12 month period immediately prior to your ceasing to be an employee of the
Company.


(b) You hereby acknowledge and confirm that the business of the Company extends
throughout substantial areas of the world. During the course of your employment
with the Company, your involvement with the business of the Company may vary as
to products and geographic area. It is the Company’s practice to enforce this
noncompetition covenant only to the extent necessary to protect the Company’s
legitimate interests commensurate with your involvement with the business of the
Company during your employment, and you acknowledge and confirm that the Company
may enforce this noncompetition covenant consistent with such practice.
    
2.
Nonsolicitation of Customers



(a)You agree that during the 24 month period immediately following cessation of
the your employment with the Company for any reason whatsoever, you shall not,
on your own behalf or on behalf of any person, firm, partnership, association,
corporation or business organization, entity or enterprise, without the prior
written consent of an authorized officer of the Company, solicit, contact, call
upon, communicate with or attempt to communicate with any customer or prospect
of the Company, or any representative of any customer or prospect of the
Company, with a view to sell or provide any product, equipment, or service
competitive or potentially competitive with any product, equipment, or service
sold or provided or under development by Company during the 12 months
immediately preceding cessation of your employment with the Company; provided
that the restrictions set forth in this paragraph shall apply only to customers
or prospects of the Company, or representative of customers or prospects of the
Company, with whom you had contact during such 12 month period. The actions
prohibited by this covenant shall not be engaged in by you




--------------------------------------------------------------------------------



Annex A




directly or indirectly, whether as manager, salesman, agent, sales or service
representative, engineer, technician or otherwise.


3.     Nonsolicitation of Employees. You agree that during the 24 month period
immediately following cessation of your employment with the Company for any
reason whatsoever, you shall not, on your behalf or on behalf of any person,
firm, partnership, association, corporation or business organization, entity or
enterprise, without the prior written consent of an authorized officer of the
Company, recruit, solicit, or induce, or attempt to recruit, solicit, or induce,
any employee of the Company (with whom you had contact or supervised during the
term of your employment with the Company) to terminate their employment
relationship with the Company or to perform services for any other person, firm,
corporation or business organization or entity.


4.     You acknowledge that were you to breach the provisions of any of these
restrictive covenants, the injury to the Company would be substantial,
irreparable, and impossible to measure and compensate in money damages alone.
You therefore agree that, in addition to provable damages, the Company may seek,
and agrees that a court of competent jurisdiction should grant, preliminary and
permanent injunctive relief prohibiting any conduct by you that violates any of
these covenants.








